Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of GROUP I, Species L (Figs. 11A-11B) in the reply filed on 9/15/2022 is acknowledged.  Claims 4-11 and 13 have been withdrawn from further consideration, claims 1-3, 12, 14 and newly added claims 15-24 are pending for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing element comprising one or more of a torsional spring, an extension spring and a compression spring (claim 16), the grasper further comprises at least one compression spring proximal to the at least one pivot joint (claim 17) and the grasper further comprise at least one extension spring distal to the at least one pivot joint (claim 18) must be shown or the feature(s) canceled from the claim(s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: it is not understood, in part due to a lack of drawing as well as in combination with the disclosure, how the compression and extension springs which are configured to collapse the linkage assembly would spring-bias the clip 1100 toward a closed configuration as discussed [0087] of the published application (“the clip 1100 may comprise one or more compression springs proximal to pivot joint 1130 and/or one or more extension springs distal to pivot joint 1130 configured to collapse the linkage assembly, which may spring-bias the clip 1100 toward a closed configuration”).  The elected embodiment of Figs. 11A-11B appear to only have the grasper in the opened configuration when the linkage assembly is collapsed (Fig. 11B) (see published application [0094] – “movement of the clip 1100 out of the lumen 1154 may free [expand] the linkage assembly 1120. In variations in which the clip 1100 is biased toward a closed configuration, the bias may then help to return the clip 1100 to a closed position, as shown in FIG. 11A”).  If the linkage assembly is collapsed, this would in turn cause the grasper to instead open (Fig. 11B).  It would appear Applicant’s disclosure intends to have the grasper biased to the closed configuration with the claimed springs and claims 17 and 18 will be interpreted as such as it is not understood how the system would work with the springs configured to collapse the linkage assembly.  Nonetheless, this is not discussed in the specification and amendments to the specification or claim in this manner would likely result in new matter.  No new matter should be entered.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 12, 14, 16, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al (US 5569274) in view of Rohaninejad et al (US 2014/0243586).
Claims 1 and 2. Rapacki et al discloses a system (Fig. 1) for manipulating tissue (col. 3, ll. 46-64; Figs. 7-12), comprising: a grasper (2) comprising two arms (65, 67) configured to be attached to tissue (mammary artery M) in a body of a patient (col. 8, ll. 1-43; Figs. 3A-3B), wherein the two arms are connected via a linkage assembly (see annotated figure below, wherein the 1st through 4th struts make up the linkage assembly) comprising at least one pivot joint (53), wherein the linkage assembly is connected to a coupling element (25), and wherein the two arms can be moved from a closed configuration (Fig. 4B) to an open configuration (Fig. 4A) by releasably engaging an actuation rod (21) with the coupling element (25) (col. 7, ll. 19-37) and proximally retracting the actuation rod (col. 7, ll. 38-50; col. 8, ll. 35-43; col. 9, ll. 8-27; i.e. the grasper is opened when the actuation rod 21 is moved proximally relative to shaft 3, wherein the rod 21 can be made movable relative to the shaft 3; “[i]t should be understood that the invention is not limited to the foregoing configuration. For example, rod 21 and engaging means 25 could be axially movable and shaft 3 fixed to handle 11, or both the engaging means and the shaft could be independently slidable with respect to the handle”); a delivery device (1) comprising the actuation rod (21) (Figs. 2A-2D), the delivery device configured to releasably engage the grasper and to actuate the grasper between the closed configuration (Fig. 4B) and the open configuration (Fig. 4A) (col. 2, ll. 60 – col. 7, ll. 55).

    PNG
    media_image1.png
    396
    493
    media_image1.png
    Greyscale

Rapacki et al discloses the invention substantially as claimed above but fails to disclose a magnetic control assembly comprising a magnet configured to generate a magnetic field and to apply a magnetic force to the grasper and the grasper comprising a magnetic or ferromagnetic material.  Rapacki et al instead discloses the desire to reposition the grasper (2) (col. 12, ll. 36-29) and the ability to use this system to clamp other tissue structures (col. 11, ll. 20-23).  Therefore, one of ordinary skill in the art would have looked to other teaching references in the field of grasping or manipulating tissue.  Rohaninejad et al teaches a system for manipulating tissue comprising a grasper (230) having two arms (232, 234) for clamping to tissue (TS) in a body of a patient (Figs. 11A-11I), wherein the two arms are connected via a linkage assembly (242, 244) comprising at least one pivot (248), wherein the arms can be moved between a closed and open configuration by an actuation rod (240) (Fig. 15; [0068], [0069]); a delivery device including the actuation rod for releasably engaging the grasper between its open and closed configuration ([0068], [0069]) and a magnetic control assembly comprising a magnet (80) configured to generate a magnetic field and to apply a magnetic force to the grasper ([0063]) and the grasper comprising a magnetic material (16) ([0045], [0046], [0063]).  Therefore, in light of Rapacki et al’s disclosure for the desire to possibly reposition the grasper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rapacki et al with a magnetic control assembly and the grasper comprising a magnetic material based upon the teachings of Rohaninejad et al to allow the user to manipulate tissue within the body subsequently to delivering the grasper while minimizing movement and instruments within the body ([0005], i.e. as the manipulation and movement can be done from external to the body via the magnet).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the two arms (65, 67) are configured to attach to tissue (M) by holding the tissue between the two arms (Figs. 8-11; col. 12, ll. 30-45).  
Claim 12. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the two arms (65, 67) are connected via the linkage assembly having an expanded configuration (Fig. 4B) and a collapsed configuration (Fig. 4A) and comprising a plurality of struts (see annotated figure from claim 1, wherein the linkage assembly comprises four struts).  
Claim 14. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the two arms (65, 67) can be moved from the open configuration (Fig. 4A) to the closed configuration (Fig. 4B) by moving the linkage assembly from the collapsed configuration (Fig. 4A) to the expanded configuration (Fig. 4B) (col. 4, ll. 8-26; camming surfaces 66, 68 slide against axial passage 9 of shaft 3 to collapse the linkage assembly when the linkage assembly is within the passage or to expand the linkage assembly when the linkage assembly is free from the passage).  
Claim 16. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the grasper comprises a biasing element comprising a torsional spring (54) (Figs. 3A, 3B; col. 8, ll. 1-35, wherein coil 54 creates a spring force and thereby acts as a torsional spring).
Claim 19. Rapacki et al discloses a system (Fig. 1) for manipulating tissue (col. 3, ll. 46-64; Figs. 7-12), comprising: a grasper (2) comprising two arms (65, 67) configured to be attached to tissue (mammary artery M) in a body of a patient (col. 8, ll. 1-43; Figs. 3A-3B), wherein the two arms are connected via a linkage assembly (see annotated figure from claim 1, wherein the 1st through 4th struts make up the linkage assembly) comprising at least one pivot joint (53), wherein the linkage assembly is connected to a coupling element (25), and wherein the two arms can be moved from a closed configuration (Fig. 4B) to an open configuration (Fig. 4A) by moving the linkage assembly from an expanded configuration (Fig. 4B) to a collapsed configuration Fig. 4A) (col. 4, ll. 8-26; camming surfaces 66, 68 slide against axial passage 9 of shaft 3 to collapse the linkage assembly when the linkage assembly is within the passage or to expand the linkage assembly when the linkage assembly is free from the passage); a delivery device (1) comprising an outer sheath (3) defining a lumen (9) (Col. 6, ll. 60-61), the delivery device configured to releasably engage the grasper and to actuate the grasper between the closed configuration (Fig. 4B) and the open configuration (Fig. 4A) (col. 7, ll. 38-50; col. 8, ll. 35-43; col. 9, ll. 8-27).
Rapacki et al discloses the invention substantially as claimed above but fails to disclose a magnetic control assembly comprising a magnet configured to generate a magnetic field and to apply a magnetic force to the grasper.  Rapacki et al instead discloses the desire to reposition the grasper (2) (col. 12, ll. 36-29) and the ability to use this system to clamp other tissue structures (col. 11, ll. 20-23).  Therefore, one of ordinary skill in the art would have looked to other teaching references in the field of grasping or manipulating tissue.  Rohaninejad et al teaches a system for manipulating tissue comprising a grasper (230) having two arms (232, 234) for clamping to tissue (TS) in a body of a patient (Figs. 11A-11I), wherein the two arms are connected via a linkage assembly (242, 244) comprising at least one pivot (248), wherein the arms can be moved between a closed and open configuration by an actuation rod (240) (Fig. 15; [0068], [0069]); a delivery device including the actuation rod for releasably engaging the grasper between its open and closed configuration ([0068], [0069]) and a magnetic control assembly comprising a magnet (80) configured to generate a magnetic field and to apply a magnetic force to the grasper ([0063]) and the grasper comprising a magnetic material (16) ([0045], [0046], [0063]).  Therefore, in light of Rapacki et al’s disclosure for the desire to possibly reposition the grasper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rapacki et al with a magnetic control assembly and the grasper comprising a magnetic material based upon the teachings of Rohaninejad et al to allow the user to manipulate tissue within the body subsequently to delivering the grasper while minimizing movement and instruments within the body ([0005], i.e. as the manipulation and movement can be done from external to the body via the magnet).
Claim 23. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the grasper (2) is configured to actuate between the closed configuration (Fig. 4B) and the open configuration (Fig. 4A) by translating the linkage assembly through the lumen (9) (col. 9, ll. 8-27).  
Claim 24. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the delivery device comprises an actuation rod (21) (col. 7, ll. 13-55).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al in view of Rohaninejad et al as applied to claim 1 above, and further in view of Buckman et al (US 2005/0251183).
Claim 15. The combination discloses the invention substantially as claimed above but fails to disclose the at least one pivot joint comprises a first pivot joint and a second pivot joint.  However, in a field of similar endeavor, Buckman et al teaches a system for manipulating tissue comprising a grasper (10) comprising two arms (12) ([0052]), wherein the grasper is normally biased closed ([0065]) with a linkage assembly (22) in its expanded configuration (Fig. 1B).  The grasper can be opened via a delivery device (50) for manipulating the linkage assembly (22) between an expanded configuration (Fig. 2B) and a collapsed configuration (Fig. 2A) ([0065], [0066]), wherein the grasper comprises a first pivot joint (18) and a second pivot joint (32) (Figs. 1A-1B; [0052], [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the at least one pivot joint comprising a first and second pivot joint based upon the teachings of Buckman et al as the multiple pivot joints allow the grasper to remain parallel and follow a linear path rather than an arcuate path during the opening and closing of the grasper.  Such a configuration prevents pinch points near the hinge area of the grasper and allow for the grasper to close with an even, predictable force distribution ([0015]).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al in view of Rohaninejad et al as applied to claim 1 above, and further in view of Gordin et al (US 2009/0222029).
*see specification objection above about interpretations of these claims as best understood by the Examiner.
Claim 17. The combination discloses the invention substantially as claimed above, but fails to disclose the grasper further comprises at least one compression spring proximal to the at least one pivot joint, the at least one compression spring configured to collapse the linkage assembly.  Rapacki et al teaches the arms of the grasper are biased to closed (col. 8, ll. 23-26).
However, in a field of similar endeavor, Gordin et al teaches a grasper (400a,b) comprising two arms (406, 407) with a compression spring (403) (shown compressed in Fig. 2) proximal to the pivot joint (404) (at least the portion of the spring responsible for collapsing the arms is located proximal to the pivot joint 404 in its compressed state) for collapsing the arms ([0068]).  Therefore, since both Rapacki et al and Gordin et al are directed to mechanisms for biasing to keeping the arms of the grasper closed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one known mechanism with another to achieve the predictable result of biasing the grasper to a closed configuration to grasp tissue in a releasable manner.
Claim 18. The combination discloses the invention substantially as claimed above, but fails to disclose the grasper further comprises at least one extension spring distal to the at least one pivot joint which, the at least one extension spring configured to collapse the linkage assembly.  Rapacki et al teaches the arms of the grasper are biased to closed (col. 8, ll. 23-26).
However, in a field of similar endeavor, Gordin et al teaches a grasper (600a,b) comprising two arms (606, 607) with an extension spring (603) (shown as extended in Fig. 3) distal to the pivot joint (604) (at least the portion of the spring responsible for collapsing the arms is located distal to the pivot joint 604 in its extended state) for collapsing the arms ([0075]).  Therefore, since both Rapacki et al and Gordin et al are directed to mechanisms for biasing to keeping the arms of the grasper closed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one known mechanism with another to achieve the predictable result of biasing the grasper to a closed configuration to grasp tissue in a releasable manner.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al in view of Rohaninejad et al as applied to claim 19 above, and further in view of Lenker et al (US 5824041).
Claims 20-22. The combination discloses the invention substantially as claimed above, wherein Rapacki et al discloses the desire to reposition the grasper (2) (col. 12, ll. 36-29) but fails to disclose the outer sheath (3) comprises a distal lip with a tapered shape (as per claim 20), the outer sheath comprises a distal lip with a funnel shape (as per claim 21), or wherein a diameter of the outer sheath decreases from a distal end to a proximal end of the delivery device (as per claim 22).
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing an outer sheath for advancing and retracting for repositioning an expandable element positioned within the outer sheath, Lenker et al teaches an outer sheath (164) having a distal tip (166) with a tapered or funnel shape (col. 19, ll. 19-24), wherein the diameter of the outer sheath decreases from a distal end to a proximal end of the delivery device (Fig. 16 illustrates the larger diameter at the distal end and Figs. 2, 6 illustrates the smaller diameter at the proximal end of the delivery device and therefore shows how the diameter of the outer sheath decreases from the distal end to the proximal end of the delivery device), wherein this shape allows for the outer sheath to assist and direct the expandable prosthesis back into the lumen of the outer sheath when desired for repositioning (col. 2, ll. 66 – col. 3, ll. 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer sheath (3) of the combination to have a distal lip configuration as claimed in claims 20 or 21, or to have the decreasing diameter as claimed in claim 22, as taught by Lenker et al to facilitate the advancement of the outer sheath over the coupling element (25) to recapture the coupling element (25) into the lumen (9) when the grasper is to be repositioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771